       Case 1:20-cv-00969-LY Document 66 Filed 09/13/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

CHARLES TOWNSLEY, MICHAEL           )
SAURO, WALTER NOFFSINGER, ROSA      )
DAVIDSON, MICHAEL KELLY, TITON      )
HOQUE, JANET GELPHMAN, THANH        )
DO                                  )
                                    )
                                    )
     Plaintiffs,                    )
v.                                  )   Case No. 1:20-cv-00969-LY
                                    )
INTERNATIONAL BUSINESS              )
MACHINES CORPORATION,               )
                                    )
      Defendant.                    )
                                    )



                DEFENDANT’S REPLY IN SUPPORT OF MOTION
               TO MAINTAIN CONFIDENTIALITY DESIGNATIONS
           Case 1:20-cv-00969-LY Document 66 Filed 09/13/21 Page 2 of 8




                                        INTRODUCTION

       As Defendant IBM demonstrated in its Motion to Maintain Confidentiality Designations

(Dkt. 59), its confidentiality designations should be upheld under this Court’s Protective Order

(Dkt. 35). Plaintiffs’ Response in Opposition to Defendant’s Motion to Maintain Confidentiality

Designations (Dkt. 62-2) (“Opposition”) fails to provide any basis for de-designation. Indeed,

Plaintiffs ignore that this Court has already established, through entry of the governing Protective

Order, the standards for proper designation of confidential documents, and they do not dispute–

—because they cannot—that the 61 Confidential documents and single AEO document at issue

meet this standard. Instead, Plaintiffs argue that this Court should disregard its own Protective

Order and the parties’ agreement to be bound by its terms, and instead rely on inapposite cases

from other circuits to challenge IBM’s designations. These arguments are unavailing in the face

of IBM’s supporting evidence for each of its designations and the plain language of the

Protective Order.

       Likewise, Plaintiffs provide no compelling reason for the Court to decide this dispute

now. Not only would deciding this now lead to multiple, additional piecemeal disputes

concerning confidentiality, but it would also defeat the purpose of having a protective order—to

“facilitat[e] the efficient exchange of information.” Binh Hoa Le v. Exeter Fin. Corp., 990 F.3d

410, 420 (5th Cir. March 5, 2021). None of the challenged documents pertain to any of the

Plaintiffs, and discovery about the Plaintiffs is just beginning. Moreover, neither side has taken

any depositions, and neither side at this stage knows what documents will ultimately be filed in

the public record. Judicial efficiency favors resolving all confidentiality disputes at once, and

only as to the documents that will be filed. Accordingly, IBM respectfully requests that this

Court grant IBM’s Motion or defer ruling on it until a later time.
              Case 1:20-cv-00969-LY Document 66 Filed 09/13/21 Page 3 of 8




                                                  ARGUMENT

         A.       IBM’s Confidentiality Designations are Proper

         As set forth in IBM’s Motion and for the reasons set forth herein, IBM’s designations are

proper and should be upheld under the Protective Order. The documents at issue plainly meet

the standards set forth in this Court’s Protective Order, and IBM’s Motion and the supporting

Declaration of Sam Ladah (Dkt. 59-2) establish particular and specific bases for maintaining all

62 challenged designations under the Protective Order. See In re Terra Int’l, 134 F.3d 302, 306

(5th Cir. 1998) (to show “good cause,” a party must “show … a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements”) (citation

omitted).1 Plaintiffs’ contentions to the contrary should be rejected:

         First, Plaintiffs do not cite a single case holding that internal C-suite executive

communications reflecting company decision-making processes—such as the majority of

documents at issue here—are not entitled to confidentiality. Instead, Plaintiffs’ authorities hold

that widely-distributed documents such as standard operating procedures, policies and

procedures, employee training videos, safety guides, external communications, and documents

previously produced without a protective order were not entitled to confidentiality.2




1
  Plaintiffs also again mistakenly rely on Exeter in support of their position that IBM has failed to meet the standard
for protection here, despite Exeter’s clear acknowledgement that the proper standard to assess confidentiality
designations made under an agreed protective order during discovery is only “good cause.” Exeter, 990 F.3d at 419.
2
  See Riverkeeper v. Taylor Energy Co., LLC, 309 F.R.D. 381 (E.D. La. 2015) (finding external communications
regarding response plan for oil spill between oil company, BSEE, and U.S. Coast Guard were not confidential, while
maintaining confidentiality of portion of CEO’s email regarding design alternatives); Mitchell v. Home Depot
U.S.A., 2012 WL 2192279 (W.D. Ky. Jun. 14, 2012) (standard operating procedures and employee training manuals
not confidential); Labbe v. Home Depot U.S.A., Inc., 2007 WL 1074114 (Sup. Ct. Mass. Mar. 19, 2007) (safety
standards document not confidential); Del Campo v. Am. Corrective Counseling Servs., Inc., 2007 WL 3306496
(N.D. Cal. Nov. 6, 2007) (documents previously produced without confidentiality or made publicly available were
not confidential); Motto v. Corr. Med. Servs., 2009 WL 347432 (S.D. W.Va. Feb. 9, 2009) (hospital’s general
policies and procedures were not confidential); Vignes-Starr v. Lowe’s Home Centers, LLC, 2021 WL 2548685
(W.D. Ky. June 21, 2021) (policies, procedures, and employee training materials were not confidential).



                                                          2
           Case 1:20-cv-00969-LY Document 66 Filed 09/13/21 Page 4 of 8




       Second, Plaintiffs’ reliance on IBM’s Business Conduct Guidelines (Opp. at 4–5, Opp.

Ex. 1) in support of their position that executives had no expectation of privacy in their emails is

misplaced. In context, the quoted statement clearly refers to employees’ expectations of privacy

from IBM—not expectations that internal emails may become generally available to the public.

(Opp. Ex. 1 at 16). Indeed, IBM’s guidelines expressly warn that improper disclosure of IBM’s

confidential information could “threaten IBM’s competitive advantage,” that such information

should not be discussed with “unauthorized person[s], including family members or friends,” and

state that violations of the guidelines may result in termination. (Id. at 8, 14–15). Thus, IBM’s

guidelines in fact bolster IBM’s showing that the executive communications here were made

with a reasonable understanding they would not become public. (See Dkt. 35 ¶ 3(b)).

       Third, Plaintiffs’ contention that IBM’s confidential discovery should be de-designated to

suit the public interest also fails. For support, Plaintiffs rely on two lines of inapposite cases.

The first involves non-parties’ attempts to modify protective orders to access discovery materials

for use in collateral litigation. Am. Tel. & Tel. Co. v. Grady, 594 F.2d 594, 597 (7th Cir. 1978);

Phillips Petroleum Co. v. Pickens, 105 F.R.D. 545, 547–51 (N.D. Tex. 1985); Ashcraft v. La.

Coca-Cola Co., 1986 WL 14781 (E.D. La. Dec. 19, 1986). None of these cases support de-

designating confidential discovery such that it can be publicly disclosed as Plaintiffs request.

Rather, courts in this Circuit recognize, “[a]s a general rule, documents not yet admitted or filed

with the court do not become available to the public simply because they have been produced in

… discovery.” In re Sealing & Non-Disclosure of Pen/Trap/2703(d) Ords., 562 F. Supp. 2d 876,

890 (S.D. Tex. 2008) (citing Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33 (1984)).

       The second line of cases are Third Circuit cases determining whether good cause existed

for protective orders shielding disclosure of information by public officials or public entities.




                                                   3
             Case 1:20-cv-00969-LY Document 66 Filed 09/13/21 Page 5 of 8




See Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994); Shingara v. Skiles, 420 F.3d

301 (3d Cir. 2005). These cases are likewise inapposite for multiple reasons, including that they

are out-of-circuit and involved public officials or public entities attempting to shield information

of obvious interest to the public that the public would otherwise be able to access. In contrast,

here, IBM is a private entity, and this lawsuit relates only to eight former employees.3 For the

foregoing reasons, Plaintiffs’ attempts to undermine the Protective Order and IBM’s good cause

for its challenged designations should be rejected.

        B.       The Court Should Defer Ruling on this Dispute

        As IBM explained in its Motion, there is no need for the Court to decide this issue now.

(Dkt. 59 at 9–10). Plaintiffs’ arguments to the contrary should be rejected. First, they again

rehash (Opp. at 1–2) their arguments that the designations of these documents will impede their

ability to take depositions and “plead” their case, but fail entirely to explain why since they can

freely use the documents during depositions. Even more disingenuously, they claim (id. at 2)

that this dispute somehow prevents them from discussing the documents at issue with their

clients. Of the 62 documents at issue, only one document is designated as AEO.4 Plaintiffs’

counsel are free to share and discuss the other 61 documents at issue with their clients.



3
  Notably, Plaintiffs’ contention that the EEOC’s letter of determination (“LOD”) and ProPublica articles regarding
IBM demonstrate a companywide scheme of discrimination is off-base. The Fifth Circuit has recognized the limited
import of EEOC LODs, which contain only “the broadest legal and factual conclusions” and no actual evidence or
explanation thereof. E.g., Wright v. Columbia Women & Childr. Hosp., 34 Fed. App’x 151, at *4 (5th Cir. 2002).
And with respect to the ProPublica articles, another federal court recently found that these articles do nothing to
prove an improper companywide practice, as they are “not based upon the personal observations of affiants sworn
under penalty of perjury or on documentary evidence submitted to the Court, but rather … on a subjective synthesis
of various statistics, IBM documents, and employee statements by individuals whose journalistic credentials are
unknown to the Court.” Rusis v. Int’l Bus. Mach. Corp., 2020 WL 1151322, at *5 (S.D.N.Y. Mar. 10, 2020).
4
 The single document that has been designated as AEO contains detailed data and models on compensation and
benefits in one of IBM’s business groups as compared to IBM competitors that is likely to impact IBM’s
competitive position if disclosed, (Ladah Dec. ¶ 26), which easily meets the definition of AEO. See, e.g., Oncology
Tech, L.L.C. v. Elekta, Inc., 2013 WL 12169359, at *7 (W.D. Tex. Feb. 5, 2013) (maintaining AEO protection for
“information that reasonably impact[s] competitive positions in the marketplace”).



                                                         4
            Case 1:20-cv-00969-LY Document 66 Filed 09/13/21 Page 6 of 8




         Second, Plaintiffs claim this dispute needs to be decided now to avoid additional

confidentiality disputes as discovery progresses. This argument, too, is misplaced. The parties

have only recently begun engaging in discovery specific to the Plaintiffs in this case,5 are still

engaged in additional document discovery, and have not yet begun depositions. It strains

credulity to think Plaintiffs will not continue challenging IBM’s designations as discovery

progresses. Empowering Plaintiffs to engage in piecemeal designation challenges undermines

the very purpose of the Protective Order: “facilitating the efficient exchange of information.”

Exeter, 990 F.3d at 420. To date, Plaintiffs have served IBM with extremely broad discovery

requests, and IBM has been cooperative in responding to those requests with very broad

productions (including over 37,000 executive-level documents), relying on proper designations

under the Protective Order. If IBM can no longer rely on the Protective Order’s plain terms,

discovery will inevitably slow down and become mired in additional disputes.6

         Further, additional discovery may streamline or potentially eliminate this dispute entirely.

While Plaintiffs boldly assert they will use all 62 of these documents in summary judgment

briefing in 2022, they acknowledge they have not taken a single witness deposition and have

asked not a single question about these documents. None of the 62 documents relate to the

Plaintiffs, several solely relate to employees outside the United States, and almost all of them

pre-date any of the Plaintiffs’ terminations by more than two years. As discovery progresses, the

parties will inevitably refine which documents are relevant and thus which may need to be filed

of record. Until then, the Court need not waste its limited time and resources on this dispute.


5
  Plaintiffs first served IBM with discovery requests pertaining to them in June 2021, and IBM responded on August
18, 2021. IBM’s production is ongoing, and IBM produced additional responsive documents on September 3, 2021.
6
  Plaintiffs already suggest (Opp. at 4) they intend to file a motion to compel discovery due to IBM’s supposed
refusal to produce certain data. This is the first IBM has heard of this, and IBM is puzzled given IBM has agreed to
produce data on the names and ages of individuals that reported to Plaintiffs’ managers who were considered and
selected for the resource actions that impacted Plaintiffs.



                                                         5
           Case 1:20-cv-00969-LY Document 66 Filed 09/13/21 Page 7 of 8




                                         CONCLUSION

       For the reasons set forth herein and in the Motion, IBM respectfully requests the Court

grant its Motion or defer ruling on it until any of the documents at issue need to be publicly filed.

Dated: September 13, 2021                             Respectfully submitted,

                                                      /s/ Edward M. “Ted” Smith


                                                      CORNELL SMITH MIERL
                                                      BRUTOCAO BURTON, LLP
                                                      1607 West Avenue
                                                      Austin, Texas 78701
                                                      Telephone: (512) 328-1540
                                                      Telecopy: (512) 328-1541

                                                      Edward M. “Ted” Smith
                                                      State Bar No. 00791682
                                                      tsmith@cornellsmith.com
                                                      Andrew Broadaway
                                                      State Bar No. 24082332
                                                      abroadaway@cornellsmith.com
                                                      Alan Lin
                                                      State Bar No. 24085435
                                                      alin@cornellsmith.com

                                                      Attorneys for Defendant
                                                      International Business Machines Corporation




                                                  6
           Case 1:20-cv-00969-LY Document 66 Filed 09/13/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2021, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which sent notification of such filing to the Court and

Plaintiffs’ counsel.



                                                     /s/ Edward M. “Ted” Smith
                                                     Edward M. “Ted” Smith




                                                7
